MEMORANDUM ***
Jesus Tovar Cortez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s order denying his applications for cancellation of removal, adjustment of status, registry, and voluntary departure. We deny the petition for review.
Cortez waived any challenge to the agency’s dispositive findings that he is ineligible for cancellation of removal due to his crime of moral turpitude and ineligible for adjustment of status due to his unlawful status. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (court of appeals will not ordinarily consider matters not argued in opening brief). Consequently, we do not reach his remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.